IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                  No. 98-10501
                                Summary Calendar



                         UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                     versus

                           MILTON EUGENE ROBINS,

                                                      Respondent-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:97-CV-920-G
                        (3:90-CR-127-1-G)
                      --------------------
                          April 27, 2000

Before DAVIS, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:1

     Milton Eugene Robins (#02993-078) has appealed the denial of

his motion to vacate, set aside, or correct judgment under 28

U.S.C. § 2255.      Robins contends that he received ineffective

assistance of counsel because his trial attorney, Robert Smith,

labored under a conflict of interest.          Robins contends that Smith

represented    persons    who    were   cooperating   with   the   Government

against Robins.    Because of his desire to shield those persons,

Robins argues, Smith failed to present the testimony of Donald Brow

in support of Robins's motion to suppress evidence seized from his

     1
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
house pursuant to a search warrant.           Robins contends that Brow

would have testified that information was attributed falsely to him

in the affidavit supporting the issuance of the search warrant.

     In the context of multiple-client representation, the standard

for judging whether a defendant has received ineffective-assistance

because his attorney labored under a conflict of interest is

provided by Cuyler v. Sullivan, 446 U.S. 335 (1980).        Under Cuyler,

Robins must establish that an actual conflict of interest adversely

affected his lawyer’s performance.           If Robins can make such a

showing, then prejudice is presumed. Beets v. Scott, 65 F.3d 1258,

1264 (5th Cir. 1995) (en banc).        "The determinations of actual

conflict and adverse effect are mixed questions of fact and law,

which we review de novo."     Perillo v. Johnson, ___ F.3d ___ (5th

Cir. Mar. 2, 2000, No. 98-20653), 2000 WL 235227, *2.

     “Adverse effect” is a less onerous standard than the outcome-

determinative “prejudice” standard of Strickland v. Washington, 466
U.S. 668, 687 (1984).   Under this standard, Robins must show that

some plausible defense strategy or tactic might have been pursued

but was not, because of the conflict of interest.       Perillo, 2000 WL
235227, at *30.

     Robins cannot show that Smith's alleged conflict could have

had anything to do with the denial of his motion to suppress.          The

motion was decided on briefs prepared and filed by co-counsel prior

to Smith's involvement in the case. Smith, who appeared for Robins

for the first time on the date scheduled for the hearing on the

motion, did   not   present   or   attempt   to   present   oral   argument
regarding the motion.          Instead, the argument was handled by co-

counsel.

     Applying Franks v. Delaware, 438 U.S. 154 (1978), the district

court   held    that    the   search-warrant        affidavit      was    sufficient,

without consideration of the challenged factual assertions, to show

probable cause.         For that reason, the court held, Robins was not

entitled to a hearing.              Because the district court refused to

permit Robins to present evidence in support of the motion to

suppress,      Robins    cannot     show    that    evidence      could    have   been

presented   by    Smith,      but   was    not,    because   of    Smith's    alleged

conflict of interest.

     Robins has briefed other issues which were not certified for

appeal in this court's order partially granting Robins's request

for a certificate of appealability ("COA"). This court's appellate

review is limited to issues specified in the order granting COA.

See United States v. Kimler, 167 F.3d 889, 892 n.4 (5th Cir. 1999).

The judgment is

     AFFIRMED.